Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim(s) 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0136261) in view of Goldenberg et al (WO 2018122650).
Lee discloses an optical unit (130) comprising a reflection portion (136), configured to reflect an incident light flux incident from outside on a reflection surface in a reflection direction from an incident direction toward an imaging element (154), see figures 3A and 4; a movable body (130, 140) including the reflection portion (136) and a holder (140) configured for supporting the reflection portion (see Figures 3A and 4; a fixed body (112, 1122); a rotation support mechanism (120a, 120b), configured to cause the movable body to rotate with respect to the fixed body (see figures 4 and 5) with an axial direction crossing the incident direction and the reflection direction as a rotation axis (see paragraph 0095 along with Fig. 9A); and a drive mechanism (142, 1124) including a magnet (142) and a yoke (1124), and being configured to cause the movable body to rotate with respect to the fixed body (see figures 4 and 9A), wherein the magnet is provided at a position not contacting the reflection portion in the holder and on a back side of the reflection surface (see Fig. 4), and includes a parallel surface parallel to the reflection surface (see Fig. 4), and the yoke is provided at a position opposing the magnet in the fixed body (112,1122), see figures 3A and 4, wherein the magnet is provided at a position including a region on an extension line (a center line of elements 130, 142, 1124) of a central portion of the reflection surface in a perpendicular direction to the reflection surface (see Fig. 4), wherein the rotation axis (A) is located on an extension line in a direction that extends from a central portion of a region where the magnet and the yoke oppose each other to an opposing direction in which the magnet and the yoke oppose each other (see Fig. 9A), wherein the fixed body comprises a magnetic body (see paragraph 0060) on an opposite side to the magnet with reference to the yoke in an opposing direction in which the magnet and the yoke oppose each other (see Fig. 4) and wherein the movable body comprises a magnetic body (144) on an opposite side to the yoke with reference to the magnet in an opposing direction in which the magnet and the yoke oppose each other (see Fig. 5), note figures 3A, 4, 5 and 9a along with the associated description thereof, except for the yoke being or having a coil.
Goldenberg et al teaches it is well known to use and employ a coil (124) in combination with a magnet (108) to scan/rotate a prism (102) in the same field of endeavor for the purpose of image stabilization (see Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the yoke of Lee to include and/or being in the form of a coil, as taught by Goldenberg et al, in order to provide for a stronger field/magnetic flux to control the movement of the optical unit.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 29, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872